People v Castro (2021 NY Slip Op 01783)





People v Castro


2021 NY Slip Op 01783


Decided on March 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SYLVIA O. HINDS-RADIX, J.P.
HECTOR D. LASALLE
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2019-05303
 (Ind. No. 1132-15)

[*1]The People of the State of New York, respondent,
vElvis Castro, appellant.


Jonathan B. Manley, Hauppauge, NY, for appellant.
Timothy D. Sini, District Attorney, Riverhead, NY (Grazia DiVincenzo of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Suffolk County (Richard Ambro, J.), rendered January 12, 2017, convicting him of criminal possession of a controlled substance in the second degree (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his attorney rendered ineffective assistance of counsel by failing to file a timely motion to suppress evidence is not properly before this Court, since, by pleading guilty, the defendant forfeited appellate review of his claims of ineffective assistance of counsel that did not directly involve the plea negotiation process and sentence (see People v Fields, 178 AD3d 847, 848; People v David, 163 AD3d 846; People v Donovan, 133 AD3d 615).
Accordingly, based on the foregoing determination, the defendant's remaining contentions, which solely regard the validity of the appeal waiver, have been rendered academic and the judgment must be affirmed.
HINDS-RADIX, J.P., LASALLE, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court